Citation Nr: 0533792	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Evaluation of diabetes mellitus, rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 rating 
decision, by the San Diego, California, Regional Office (RO), 
which granted service connection for diabetes mellitus; a 20 
percent disability rating was assigned, effective July 16, 
1992.  The veteran perfected a timely appeal to that 
decision.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for diabetes mellitus, the Board has characterized 
that issue in accordance with the holding of Fenderson v. 
West, 12 Vet. App. 119 (1999).  

On September 15, 2005, the veteran, accompanied by his 
representative, appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of that hearing is of record.  Additional 
evidence was submitted at the hearing along with a waiver of 
RO consideration of that evidence.  38 C.F.R. § 20.1304 
(2005).  


FINDINGS OF FACT

1.  Between July 16, 1992 and September 25, 2003, diabetes 
mellitus is not shown to have required more than insulin 
usage and a restricted diet.  

2.  Beginning on September 25, 2003, diabetes mellitus is 
shown to be productive of a disability picture that more 
nearly approximates that of one requiring insulin, a 
restricted diet and the regulation of the veteran's 
activities.  



CONCLUSIONS OF LAW

1.  Prior to September 25, 2003, the criteria for the 
assignment of an evaluation in excess of 20 percent for 
diabetes mellitus were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 
4.14, 4.119 including Diagnostic Code 7913 (2005).  

2.  Beginning on September 25, 2003, the criteria for the 
assignment of a 40 percent evaluation for diabetes mellitus 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.119 including 
Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
August 2001 from the agency of original jurisdiction (AOJ) to 
the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in September 2002.  
Those letters informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination in April 2003.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual Background.

The record indicates that the veteran served on active duty 
from January 1965 to June 1988.  His DD Form 214 reflects 
that he had active service in Vietnam.  

Medical evidence of record, VA as well as private treatment 
reports from the Naval Medical Center, dated from August 1988 
through November 1996, reflect treatment for several 
disabilities, predominantly a liver disease, including 
Hepatitis B and hypertension.  These records indicate that 
the veteran was diagnosed with diabetes mellitus in December 
1991.  A March 1997 VA examination report reflects a 
diagnosis of diabetes, insulin-dependent diabetes change due 
to liver transplantation.  During a follow up evaluation in 
May 1997, a VA examiner stated that the veteran had diabetes 
controlled with tablets before a liver transplantation; 
however, he now had insulin dependent diabetes.  The 
pertinent diagnosis was diabetes mellitus, insulin dependent.  

Received in August 2001 were treatment records from the Naval 
Medical Center, dated from June 1995 through July 2001, 
showing ongoing treatment for several disabilities, including 
follow up evaluations for diabetes mellitus.  Among these 
records is the report of an endocrinology consultation, 
conduced in December 1999, indicating that the veteran was 
diagnosed with type 2 diabetes in 1990.  No vision problems 
were reported.  The examiner noted that the veteran's last 
eye examination was conducted in September 1999, and he 
reported no background diabetic retinopathy.  He had no known 
kidney problems, but he did report some occasional numbness, 
tingling in his hands with the right hand affected more than 
the left.  He denied any gastrointestinal symptoms.  For 
exercise, the veteran reported walking two miles three times 
a week.  He also reported eating three meals a day, with no 
snacking.  It was noted that he had seen a nutritionist and 
attended numerous diet classes in the past at Scripps.  He 
reported musculoskeletal occasional calf cramps.  He reported 
injecting his insulin in his abdomen and his thighs, rotating 
the sites between injections.  The impression was diabetes 
mellitus, type 2 with fair control.  A March 2001 treatment 
report noted that the veteran exercised by walking at 
lunchtime.  In July 2001, it was noted that the veteran had 
not had a hypoglycemic event.  

By a rating action in June 2002, the RO granted service 
connection for diabetes mellitus; he was assigned a 20 
percent rating, effective on July 16, 1992.  

Received in August 2002 were medical records from the Naval 
Medical Center, dated from January 1997 through June 1997, 
reflecting ongoing clinical evaluation and treatment for 
diabetes mellitus.  During a clinical visit in May 1997, the 
veteran complained of continual weight gain although he had 
increased his daily activity by walking 4 miles a day.  In a 
medical statement, dated in August 2002, Dr. A. B. Douglas 
noted that the veteran had been followed by the Endocrinology 
clinic at Naval Medical Center for diabetes mellitus since 
December 1999.  Dr. Douglas noted that the veteran required 
insulin therapy for approximately 7 years.  His current 
diabetes management included 85 units of insulin taken in 
three separate injections.  In addition, he adheres to a diet 
in accordance with guidelines set forth by the American 
Diabetes Association, and participates in a self-guided 
exercise program.  

Received in April 2003 were medical records from the Naval 
Medical Center, dated from October 2001 through March 2003, 
which show that the veteran continued to receive clinical 
evaluation and treatment for several disabilities, including 
status post liver transplant, hypertension, and diabetes 
mellitus.  During a clinical visit in March 2002, the 
examiner noted that he discussed exercise with the veteran.  

The veteran was afforded a VA examination in April 2003, at 
which time he reported occasional hypoglycemia; he stated 
that he tried to watch his diet.  He indicated that he did 
not restrict his activities related to his diabetes.  The 
veteran did complain of dysesthesia in the hands particularly 
and weakness in the legs, which has been present since his 
liver transplant surgery.  He described blurry vision.  No 
vascular or cardiac symptoms were noted.  The examiner 
indicated that the veteran noted paresthesia in his hands, 
but not typical paraesthesia in his feet that would be 
associated with diabetes.  A neurological evaluation revealed 
no objective weakness, muscle weakness, or atrophy.  Deep 
tendon reflexes were 0 to 1+ bilaterally.  Monofilament 
testing to sensation was normal on the feet and hands.  The 
pertinent diagnosis was diabetes mellitus, type 2, insulin 
dependent.  The examiner stated that the veteran's 
hyperlipidemia is associated with diabetes but preceded his 
diagnosis of diabetes.  The examiner also noted that the 
veteran had erectile dysfunction which has been present for 
two years; he noted that it can be associated and diabetes is 
a risk factor for erectile dysfunction.  An eye examination 
was also conducted in April 2003.  The pertinent diagnoses 
were: type II diabetes without diabetic retinopathy; 
bilateral nasal and temporal pingueculae; refractive error 
and presbyopia; and mild, bilateral, nuclear sclerotic 
cataract.  

Received in 2004 were additional medical records from the 
Naval Medical Center, dated from November 2001 through 
January 2004, reflecting ongoing treatment for diabetes 
mellitus.  These records also show that the veteran received 
follow up evaluation for erectile dysfunction, which is 
attributed to his diabetes mellitus.  

At his personal hearing in September 2005, the veteran 
indicated that he was required to take insulin twice a day; 
45 units in the morning and 42 in the evening.  The veteran 
reported that he was also on a restricted diet, and his 
doctor had begun regulating his activities.  The veteran 
indicated that he saw his doctor every three months.  He 
testified that his doctor had given some books regarding the 
types of food he should eat and what he should avoid.  The 
veteran noted that he did have erectile dysfunction, but he 
had not had any surgery on his penis.  

Submitted at the hearing was a medical statement from Dr. 
Harry R. Albers, dated in September 2005, indicating that the 
veteran was his patient at the Scripps Clinic, and he carried 
a diagnosis of insulin-dependent diabetes mellitus.  Dr. 
Albers noted that the veteran was on a medical management 
program, including not only the insulin but a restricted 
diet.  In addition, he noted that the veteran's activities 
were limited; he is required to avoid certain physical 
activities that could potentially cause hypoglycemia, as well 
as any injury to his liver.  Dr. Albers explained that the 
veteran required strict adherence to the above policy due to 
some diabetic neuropathy.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  The Board 
concludes that here has been a change in disability and a 
staged rating is warranted.

In the appealed June 2002 rating decision, the RO granted 
service connection for diabetes mellitus on the basis of 
presumptive service connection due to herbicide exposure in 
Vietnam.  A 20 percent evaluation was effectuated as of July 
16, 1992.  

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
Under this provision, a 20 percent disability rating is 
assigned if diabetes mellitus requires insulin and a 
restricted diet; or oral hypoglycemic agent and a restricted 
diet.  A disability rating of 40 percent may be assigned for 
diabetes mellitus requiring insulin, a restricted diet and 
regulation of activities.  

A 60 percent rating may be assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating may be assigned for diabetes requiring 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

In June 2002, the RO granted service connection for diabetes 
mellitus associated with herbicide exposure, effective July 
16, 1992.  The record indicates that the veteran filed an 
informal claim in July 1992; and, treatment reports from the 
Naval Medical Center indicate that the veteran was initially 
diagnosed with Agent Orange diabetes mellitus in October 
1991.  Subsequently, he received clinical evaluation and 
treatment for his diabetes mellitus.  Significantly, 
treatment reports dated from July 1992 through September 2003 
show that the veteran received treatment for his diabetes 
mellitus, which consisted of oral hypoglycemic agent and a 
restricted diet; he was later placed on insulin.  During a 
May 1997 VA examination, it was noted that the veteran was 
one tablet three times a day for treatment of his diabetes 
prior to February 1996; however, following a liver transplant 
in February 1996, he was placed on IV insulin.  During a May 
1997 clinical visit, it was noted that the veteran had 
increased his daily activity by walking 4 miles a day.  In an 
August 2002 medical statement, Dr. A. B. Douglas noted that 
the veteran's current diabetes management included 85 units 
of insulin taken in three separate injections, adherence to a 
diet in accordance with guidelines set forth by the American 
Diabetes Association, and following a self-guided exercise 
program.  Moreover, in an April 2003 VA examination, the 
veteran stated that he tried to watch his diet but he 
indicated that he did not restrict his activities related to 
his diabetes.  

However, in a statement in support of claim, dated September 
25, 2003, the veteran indicated that his condition had become 
more severe.  Additionally, in his substantive appeal (VA 
Form 9), dated September 25, 2003, the veteran indicated that 
he was on insulin twice a day, was on a restricted diet, and 
his activities were currently restricted.  This lay evidence 
was subsequently confirmed in a September 2005 medical 
statement from Dr. Douglas, which noted that the veteran was 
on a medical management program, including not only the 
insulin but a restricted diet.  Dr. Douglas also noted that 
the veteran's activities were limited, in order to avoid 
certain physical activities that could potentially cause 
hypoglycemia.  

In light of the foregoing, the Board finds that the above 
evidence does not demonstrate that, during the period from 
July 16, 1992 through September 24, 2003, the veteran's 
diabetes mellitus met the criteria for the assignment of a 
rating in excess of 20 percent.  Although the evidence of 
record, during the period in question, reflects that the 
veteran was required to take daily insulin injections and he 
was on a restricted diet, as noted, in the April 2003 VA 
examination, his daily activities were not limited as a 
result of his diabetes mellitus.  The findings of record, 
accordingly, correlate closely with the criteria for an 
initial 20 percent evaluation for diabetes mellitus prior to 
September 25, 2003.  

However, beginning September 25, 2003, the evidence shows 
that the veteran has met the criteria for the assignment of a 
40 percent disability rating under Diagnostic Code 7913.  
Significantly, the Board finds that the veteran consistently 
reported an increase in the severity of his diabetes, and was 
required to restrict his activities since his September 25, 
2003 medical statement; his contentions were later confirmed 
by Dr. Douglas, in September 2005, who noted that the veteran 
was required to avoid certain physical activities that could 
potentially cause hypoglycemia.  Accordingly, the Board finds 
that the veteran's service-connected diabetes mellitus 
require the use insulin on a daily basis, a restricted diet 
and regulation of activities, and that a 40 percent is 
therefore warranted for this disability, effective September 
25, 2003.  

A schedular rating exceeding 40 percent is not warranted, 
however.  Significantly, the record does not indicate that 
the veteran has been diagnosed with diabetes-related 
ketoacidosis.  There is no documentation of progressive 
weight loss or loss of strength.  Nor does the medical 
evidence show that he has had hypoglycemic reactions 
requiring any hospitalization.  Thus, the veteran's diabetes 
mellitus is not shown to have the characteristics required 
for a rating of 60 percent at this time.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

As has been noted, the veteran maintains that the rating of 
his diabetes mellitus should take into account the disorders, 
such as visual impairment, that he may have as complications 
of that disease.  However, Diagnostic Code 7913 directs that 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation and that noncompensable 
complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2005).  
Since a rating of 100 percent for diabetes mellitus could not 
be assigned in this case, any complications of diabetes 
mellitus, if so shown, must be rated as separate 
disabilities.  They are not part of the disability that is 
rated under Diagnostic Code 7913.  Id.  Furthermore, the 
rating assigned in this decision subsumes any noncompensable 
complications of the disease, such as his currently diagnosed 
erectile dysfunction.  Id.  



ORDER

A rating in excess of 20 percent for the period prior to 
September 25, 2003, for diabetes mellitus, is denied.  

A 40 percent evaluation for diabetes mellitus, effective on 
September 25, 2003, is granted, subject to the regulations 
applicable to the payment of VA monetary awards.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


